 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                                NORTHERN DISTRICT OF CALIFORNIA
 9   NAOMI FARFAN, LOLLIE WEBSTER, and                     Case No. 4:18-CV-01472-HSG
     TERRI RICHTER, individually and on behalf of
10   other members of the general public similarly         [PROPOSED] ORDER GRANTING
     situated,                                             JOINT STIPULATION TO CONTINUE
11                                                         THE DUE DATE OF JOINT REPORT
                    Plaintiffs,
12
             v.
13
     SSC CARMICHAEL OPERATING COMPANY
14   LP; SSC CARMICHAEL OPERATING GP, LLC;
     SSC CARMICHAEL MANAGEMENT
15   COMPANY LP; SSC HICKORY 13TH
     OPERATING COMPANY LLC; SSC HICKORY
16   EAST OPERATING COMPANY LLC;
     SAVASENIORCARE ADMINISTRATIVE
17   SERVICES, LLC; SAVASENIORCARE, LLC;
     SAVASENIORCARE CONSULTING, LLC,
18
                    Defendants.
19

20           The Court has read and considered the Parties Joint Stipulation And Request To Continue

21   The Due Date Of The Joint Report, and GRANTS the request as follows:

22           IT IS HEREBY ORDERED THAT:

23           1.     The due date for the joint report on the status of arbitration shall be continued until

24   _________________,
      2/21/2020         which is at least 30 days after the Parties’ mediation date of January 22,

25   2020.

26   IT IS SO ORDERED.

27
     DATED: 10/31/2019
28                                                 Hon. Haywood S. Gilliam, Jr.
                                                   United States District Court Judge
                                                       1                         Case No. 4:18-cv-01472-HSG
         [PROPOSED] ORDER GRANTING STIPULATION TO CONTINUE DUE DATE FOR JOINT REPORT
